Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues the office admitted Jabbari does not disclose the third interface and that Ando does.  Applicant argues the alleged third interface disclosed by Ando is not located at the cell site gateway that is in the access network.  Further stating the routers in Ando that may have an interface to the label server are not located at the cell site gateway.  Applicant amends to state the cell site gateway is in the access network and states the routers in Ando are not in the access network.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues Jabbari may allegedly disclose the cell site gateway but not the third interface to the server and Ando may allegedly disclose the third interface to the server but not the cell site gateway with a third interface.  Applicant just argues against each reference individually and not the combination.  									The new amendment would require further search and consideration.  See previously cited prior art: US 2010/0248713.  See Fig. 1 of Parker, which has a cell site router in the MTCS subsystem, where the cell site subsystem may include and be part of the access network, Para [0022].  Therefore Parker clearly discloses a cell site router (or gateway) in the access network.  Further, the cell site router can manage labels, Para [0046], such as adding labels to packets, Para [0047] and the cell site router can be configured as a backhaul network edge router, Para [0047].  This means the cell site router/gateway is on site in the access network, can manage label operations and can act like a backhaul router (such as the non-access routers in the MPLS network in Ando).  US 2013/0142166 also explicitly states the MPLS network is a backhaul network, Para [0038].   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461